Citation Nr: 0727382	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-23 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to April 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the benefit sought on 
appeal.


FINDING OF FACT

A seizure disorder was not manifested during service or 
within one year of separation from service, and is not shown 
to be causally or etiologically related to service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board must ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  The notification obligation in this case was 
accomplished by way of letters from the RO to the veteran 
dated in February 2004 and March 2005.  While this notice 
does not provide any information concerning the evaluation or 
the effective date that could be assigned should service 
connection be granted, Dingess v. Nicholson, 19 Vet. App. 473 
(2006), since this decision affirms the RO's denial of 
service connection, the veteran is not prejudiced by the 
failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained to fairly decide this appeal, and have not argued 
that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim.  However, 
under the fact and circumstances in this case there is no 
duty on the part of VA to provide a medical examination 
pursuant to the statutory duty to assist, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the appellant 
has been advised of the need to submit competent medical 
evidence indicating that he has the disorder in question, and 
further substantiating evidence suggestive of a linkage 
between his active service and the current disorder, if 
shown.  The appellant has not done so, and no evidence thus 
supportive has otherwise been obtained.  Here, as in Wells, 
the record in its whole, after due notification, advisement, 
and assistance to the appellant under the VCAA, does not 
contain competent evidence to suggest that the disorder is 
related to the appellant's active service. Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.

The veteran essentially contends that he has a seizure 
disorder that is related to service.  More specifically, the 
veteran maintains that his exposure to chemicals 
(trichloroethylene), jet fuel, and exhaust fumes while 
serving at El Toro Marine Corps Air Station caused his 
seizure disorder.  The veteran points out that he had no 
seizures before and during service but that he had seizures 
following service.  The veteran and his wife also provided 
testimony that he had numerous headaches during service and 
that they may have been a precursor of his seizure disorder.  
Therefore, the veteran believes that his seizure disorder is 
related to service.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as a seizure disorder, when such disease is 
manifested to a compensable degree within one year of 
separation from service 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an in-service incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between any current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

The veteran claims that his treatment for sinus problems 
including headaches, nausea, and dizziness were a precursor 
to his later development of a seizure disorder after service.  
The veteran received treatment for sinusitis in January, May, 
and June of 1987 and in August 1990, however; a service 
physician diagnosed almost all these conditions as upper 
respiratory infections (except for the August 1990 record).  
An x-ray taken in August 1990 found diffuse thickening but no 
obvious fluid levels.

The veteran's service medical records contain no evidence of 
complaints, treatment, or diagnosis of a seizure disorder 
during service.  The veteran's separation examination 
performed in April 1991 contained no evidence of a seizure 
disorder and his neurological and psychological examinations 
were normal.  In this regard, a Medical History Report in 
April 1991 notes the veteran checked the box "No" for 
epilepsy during service.   Therefore, the record does not 
demonstrate that a seizure disorder was manifested during 
service.

Similarly, the record does not demonstrate that a seizure 
disorder was manifested within one year of separation from 
service.  As the veteran noted in his BVA video conference 
hearing in June 2006, he did not have a seizure until 
February 1994, almost three years after service.  The 
earliest reference to a seizure disorder appears to be 
contained in a letter from a private physician, Dr. J.D.B., 
M.D., dated in September 1994 which notes treatment for a 
seizure.  Subsequently dated medical records confirm the 
diagnosis of a seizure disorder.  Indeed, the veteran 
believes his seizure disorder caused his severe car accident 
in June 1996 which caused severe head trauma and moderate 
dementia.  Social Security Administration (SSA) records also 
confirm a history of seizures following his car accident.

However, there is no competent medical evidence which offers 
an opinion or even suggests that the veteran's seizure 
disorder is in any way related to service.  In this regard, 
the veteran's claim lacks any actual evidence showing 
exposure to trichloroethylene, jet fuel, or exhaust fumes or 
any evidence as to the extent of such exposure.  Even 
assuming such exposure, the evidence does not contain any 
medical opinion as to a link between the veteran's seizure 
disorder and exposure to trichloroethylene, jet fuel, or 
exhaust fumes in service or medical evidence that the 
symptoms in service in 1987 and 1990 were the first signs of 
his seizure disorder.

Therefore, the Board finds that the medical evidence does not 
support service connection for a seizure disorder.  A seizure 
disorder was not manifested during service or within one year 
of separation from service.  The veteran was advised of the 
need to submit medical evidence not only of the presence of a 
seizure disorder, but medical evidence of a nexus or 
relationship between the seizure disorder and service.  The 
veteran has not done so.

The claimant has a responsibility to present and support a 
claim for benefits under laws administered by the VA, 38 
U.S.C.A. § 5107 (a), and the veteran was clearly advised in 
correspondence from the RO to him of the need to submit 
medical evidence of a nexus or relationship between his 
seizure disorder and service.  The Board therefore concludes 
that service connection for a seizure disorder is not 
established.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


